Citation Nr: 1827598	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Patrick Cornelius, Agent


ATTORNEY FOR THE BOARD

M. Rescan, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 1978 to February 1983 and from June 1985 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in April 2015 and the Board found that there was new and material evidence to reopen the Veteran's claims for entitlement to service connection for a low back disability, right ear hearing loss, and a bilateral knee disability.  Then the Board found that service connection for right ear hearing loss was not warranted and ordered new examinations for the Veteran's back and knees.  

The issues of a right knee disability, a left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability, to include degenerative disc disease, is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative disc disease, have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claim 

The Veteran contends that his low back disability is due to service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran has been diagnosed with degenerative disc disease.  

As to the in-service incurrence, the Board notes that the Veteran sought treatment for low back pain throughout his career on active duty.  The Board also notes that the Veteran indicated that he had recurrent back pain on his retirement physical.  See March 16, 1998 retirement examination.  

As to the Veteran's lay statements, the Veteran stated that he had back pain throughout his time on active duty.  The Veteran stated that he did not go see a doctor every time his back hurt because the military doctors would dismiss his complaints and just prescribe him some Motrin for the pain.  The Veteran also added that his wife would massage his back and apply Bengay or Icyhot to help treat his pain when he was on active duty.  See March 6, 2018 Statement in Support of Claim 

Turning to the medical evidence at hand, the Board notes that in 2011 the Veteran submitted a letter from his private doctor.  The doctor indicated that he reviewed the Veteran's active duty service treatment records and his subsequent private treatment records.  The doctor reported that the Veteran complained of pain in his lumbar spine that began twenty-seven years ago.  Then the doctor opined that the Veteran's lumbar spine disability, which was diagnosed as degenerative disc disease, is as least as likely as not linked to the back problems that the Veteran complained about while in the Marine Corps.  Lastly, the doctor opined that "patient is disabled and that acute and cumulative injuries appear service connected, especially with twenty years of service in the Marine Corps."  See February 28, 2011 Dr. T.S. letter.  

The Board finds this opinion to be highly probative and has placed significant weight on this opinion.  The Board has reached this conclusion because the doctor reviewed the Veteran's active duty and private treatment records, interviewed the Veteran, and performed an examination before rendering his opinion regarding the nature and etiology of the Veteran's low back disability.  

The Veteran was also afforded a VA examination in October 2017.  At the examination, the Veteran reported that he originally hurt his back in 1984 while taking down radio wires before a typhoon hit the island of Okinawa.  The Veteran stated that after he suffered this injury, he began experiencing recurrent episodes of back pain which was precipitated or aggravated by physical activities.  The examiner then reviewed the Veteran's service medical records and stated that the Veteran's medical records show treatment for low back pain in 1984, 1985, 1989, 1990, 1996, 1998.  The examiner also noted that the Veteran indicated that he had low back pain on his 1998 retirement examination.  The examiner then opined that "the multiple assessments of low back pain/strain noted above, were shown to be acute/transient soft tissue conditions which resolved as expected without residuals.  There are no objective findings in the treatment record indicating that the transient low back pain/strain were chronic/persistent."  See October 2017 VA examination.  The examiner further opined that "there were no noted injuries or related trauma to the thoracic/lumbar spine and therefore these non-spinal injuries should not be noted as cumulative injuries of the spine."  Lastly, the examiner addressed the Veteran's private doctor's opinion and stated that they disagreed with their assessment because the Veteran's degenerative disc disease is consistent with aging."  See December 2017 addendum opinion.  

The Board places little if any probative weight on this medical opinion.  The Board has reached this conclusion because the examiner opined the Veteran's condition was due to natural aging.  However, the examiner did not thoroughly explain if the Veteran's injuries on active duty along with his required military duties accelerated the development of the Veteran's current disability or whether the disc disease began to manifest during service, whether because of aging or otherwise.   See Bloom, supra; Davidson supra.  

In sum, the Board finds that service connection is warranted for the Veteran's low back disability, diagnosed as degenerative disc disease.  In reaching this conclusion, the Board has reviewed the available lay statements, his medical history, and the available medical opinions.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issues of service connection for a low back disability is at least in equipoise.  Therefore, based on all of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's low back disability, diagnosed as degenerative disc disease.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease, is granted.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claims for service connection for a right and left knee disability, the Board finds that the opinion provided by the most recent October 2017 VA examination report is insufficient to decide this case.  The Board notes the Federal Circuit held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In other words, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  In this case, the Veteran has continually reported bilateral knee pain and was diagnosed with bilateral patellofemoral pain syndrome in January 1987.  This diagnosis was noted in the October 2017 VA examination report.  Notwithstanding the previous diagnosis or complaints of pain, the examiner stated "there is insufficient evidence to warrant or confirm a current, clinically significant diagnosis of an acute or chronic bilateral knee disorder or its residuals.  No medical opinion can be rendered as no condition is diagnosed."  Thus, the Board finds this opinion inadequate and finds a new examination will be required to determine if the Veteran's bilateral knee pain causes functional impairment and therefore qualifies as a disability.  

Lastly, the issue of TDIU is inextricably intertwined with the remaining issues on appeal.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Assign an appropriate examiner to provide an opinion regarding the Veteran's bilateral knee disability.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  What are the current diagnoses related to the Veteran's left and right knees? 

(B)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability, had its onset in service or is related at least in part to service?  

(C).  Is it as least as likely as not that the Veteran's bilateral knee pain causes functional impairment?  If a functional impairment is identified, is that functional impairment due to or related to his military service?  

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The RO should take any additional necessary steps in order to properly develop the Veteran's claim for TDIU.  

3.  Then readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


